          Case 1:17-cv-02458-TSC Document 43 Filed 02/15/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                             )
NATIONAL WOMEN’S LAW CENTER, )
et al.,                      )
                             )
            Plaintiffs,      )
                             )
        v.                   )                          Civil Action No. 17-2458 (TSC)
                             )
                             )
OFFICE OF MANAGEMENT AND     )
BUDGET, et al.,              )
                             )
                             )
            Defendants.      )
                             )

                                             ORDER

       The court has conducted an in camera inspection of the contested e-mails. See February

11, 2019 Minute Order.

       It is ORDERED that the April 14, 2017 e-mails and the July 14, 2017 e-mails shall be

added to the administrative record. 1

       It is FURTHER ORDERED that the April 19, 2017 e-mails and the August 28, 2017 e-

mail shall not be added to the administrative record.

       This court must review “the full administrative record that was before the Secretary at the

time he made his decision.” Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 420

(1971). A reviewing court “should have before it neither more nor less information than did the

agency when it made its decision.” Walter O. Boswell Mem'l Hosp. v. Heckler, 749 F.2d 788,


1
  Except for the August 28, 2017 e-mail, the documents are “e-mail chains” consisting of more
than one e-mail.


                                           Page 1 of 2
          Case 1:17-cv-02458-TSC Document 43 Filed 02/15/19 Page 2 of 2



792 (D.C. Cir. 1984). “Courts in this Circuit have interpreted the whole record to include all

documents and materials that the agency directly or indirectly considered … [and nothing] more

nor less.” WildEarth Guardians v. Salazar, 670 F. Supp. 2d 1, 4 (D.D.C. 2009) (quotation marks

and citations omitted) (alteration in original).

       The e-mails from April 19, 2017 are for only scheduling purposes. The e-mail from

August 28, 2017 does not contain information that the agency directly or indirectly considered.

The April 14, 2017 and July 14, 2017 e-mails contain more than scheduling correspondence and

were before and considered by OMB at the time it made its decision. Therefore, the April 14,

2017 and July 14, 2017 e-mails “should have been properly a part of the administrative record

but [were] excluded by the agency.” Id. at 5 n.4.

       It is FURTHER ORDERED that Defendants shall turn over the April 14, 2017 and July

14, 2017 e-mails to Plaintiffs by 5:00 p.m. on February 15, 2019.




Date: February 15, 2019


                                               Tanya S. Chutkan
                                               TANYA S. CHUTKAN
                                               United States District Judge




                                             Page 2 of 2
